DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-10, and 12-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miyata et al. US 2005/0104581.
Regarding Claim 1, Miyata teaches an angle detection apparatus (see figure 1A) comprising: 
a magnetic sensing element (31 or 32); 
a magnetic field generator (6 and 7) that is rotatable around a rotation axis with respect to the magnetic sensing element and generating a magnetic field; and 
a yoke (4 and 5) that is disposed in a magnetic-field influence region and rotatable together with the magnetic field generator (seen in figure 1A-1C), the magnetic-field influence region being a region that lies between the magnetic field generator and the magnetic sensing element in a rotation axis direction along the rotation axis, and that is to be influenced by the magnetic field (the portions of the  yoke are disposed between the magnets that they are respectively mounted to and the sensing elements as seen in figures 1A-1C). 
Regarding Claim 2, Miyata teaches the angle detection apparatus according to claim 1, wherein the yoke is positioned to overlap the magnetic field generator in the rotation axis direction (see figure 1A-1C).
Regarding Claim 3, Miyata teaches the angle detection apparatus according to claim 1, wherein the yoke is in contact with the magnetic field generator (see figure 1A-1C).
Regarding Claim 5, Miyata teaches the angle detection apparatus according to claim 1, wherein the magnetic field generator is magnetized in the rotation axis direction (see figure 1).
Regarding Claim 6, Miyata teaches the angle detection apparatus according to claim 1, wherein the magnetic field generator has a substantially cube shape or a substantially cuboid shape (see figure 1).
Regarding Claim 7, Miyata teaches the angle detection apparatus according to claim 1, wherein the magnetic field generator comprises a plurality of the magnetic field generators, the magnetic field generators being spaced apart from each other around the rotation axis (see figure 1).
Regarding Claim 8, Miyata teaches the angle detection apparatus according to claim 7, wherein the magnetic field generators are substantially identical in material, shape, and size (see figure 1).
Regarding Claim 9, Miyata teaches the angle detection apparatus according to claim 7, wherein the magnetic field generators are at substantially equal distances from the rotation axis (see figure 1).
Regarding Claim 10, Miyata teaches the angle detection apparatus according to claim 7, wherein the magnetic field generators include a first magnetic field generator and a second magnetic field generator that are opposed to each other with the rotation axis interposed therebetween (see figure 1).
Regarding Claim 12, Miyata teaches the angle detection apparatus according to claim 1, wherein, in a plane orthogonal to the rotation axis, the yoke is curved in an arc shape along a direction of rotation around the rotation axis (see figure 1).
Regarding Claim 13, Miyata teaches the angle detection apparatus according to claim 1, wherein the yoke comprises a plurality of the yokes, the yokes being spaced apart from each other around the rotation axis (see figure 1).
Regarding Claim 14, Miyata teaches the angle detection apparatus according to claim 13, wherein the yokes are substantially identical in material, shape, and size (see figure 1).
Regarding Claim 15, Miyata teaches the angle detection apparatus according to claim 13, wherein the yokes are at substantially equal distances from the rotation axis (see figure 1).
Regarding Claim 16, Miyata teaches the angle detection apparatus according to claim 13, wherein the yokes include a first yoke and a second yoke that are opposed to each other with the rotation axis interposed therebetween (see figure 1).
Regarding Claim 17, Miyata teaches the angle detection apparatus according to claim 1, wherein the magnetic sensing element has a sensitive axis along the rotation axis direction (see figure 1 in which the sensor would have a sensitive axis at least in part in all three dimensions).
Regarding Claim 18, Miyata teaches the angle detection apparatus according to claim 1, wherein the magnetic sensing element comprises a plurality of the magnetic sensing elements (see figure 1).
Regarding Claim 19, Miyata teaches the angle detection apparatus according to claim 18, wherein the magnetic sensing elements are provided at positions different from each other in a plane orthogonal to the rotation axis direction (see figure 1).
Regarding Claim 20, Miyata teaches an angle detection system including: the angle detection apparatus according to claim 1; and a support supporting the magnetic field generator, wherein the support includes an attachment hole, and the yoke is provided on the magnetic field generator or on the support (see figure 1).
Claim(s) 1, 4, and 23-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nagatsu USPG Pub No.: US 2020/0168378.
Regarding Claim 1, Miyata teaches an angle detection apparatus (see figures 3-6) comprising: 
a magnetic sensing element (figure 6, 240); 
a magnetic field generator (6 and 7) that is rotatable around a rotation axis with respect to the magnetic sensing element and generating a magnetic field; and 
a yoke (330) that is disposed in a magnetic-field influence region and rotatable together with the magnetic field generator (seen in figure 3-6), the magnetic-field influence region being a region that lies between the magnetic field generator and the magnetic sensing element in a rotation axis direction along the rotation axis, and that is to be influenced by the magnetic field (the portions of the  yoke are disposed between the magnets that they are respectively mounted to and the sensing elements as seen in figures 3-6).
Regarding Claim 4, Nagatsu teaches the angle detection apparatus according to claim 1, wherein a height dimension of the magnetic field generator in the rotation axis direction is greater than a height dimension of the yoke in the rotation axis direction (seen in figures 6A-6C). 
Regarding Claim 23, Nagatsu teaches a magnetic field generation module (seen in figures 3-6) comprising: 
a magnetic field generator (210) that is rotatable around a rotation axis; and 
a yoke (330) that is disposed in a region different from a region where the magnetic field generator is disposed in a rotation axis direction along the rotation axis, and rotatable together with the magnetic field generator (seen in figures 5A-5E).
Regarding Claim 24, Nagatsu teaches the magnetic field generation module according to claim 23, wherein the magnetic field generator has a first height dimension in the rotation axis direction, and the yoke has a second height dimension in the rotation axis direction, the first height dimension being greater than the second height dimension (seen in figures 6A-6C). 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyata et al. US 2005/0104581 in view of Yamashita et al. USPG Pub No.: US 2016/0169705.
Regarding Claims 21 and 22, Miyata teaches a system including the angle detection system according to claim 20, but is silent in disclosing that such a system could be used to operate a park lock system.  However, Yamashita teaches a pedal system (figure 3, 35 is the pedal) and/or a park lock system (figures 1-3, angular detection system 30 and see [0001] and [0043]) that could be modified to implement the angle detection system according to Miyata in order to detect the angular depression of the brake pedal which locks the wheels and puts the car in a parked state.  It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the pedal and/or park lock system of Yamashita with the angular detection mechanism of Miyata to improve accuracy of the detection (as discussed in Miyata [0016]). 
Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A HARRISON whose telephone number is (571)272-3573. The examiner can normally be reached Monday-Friday 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLAYTON LABALLE can be reached on (571) 272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Clayton E. LaBalle/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/MICHAEL A HARRISON/Examiner, Art Unit 2852